13‐1916‐cv 
Kristan L. Peters v. Committee on Grievances 




                                          In the
             United States Court of Appeals
                           For the Second Circuit
                                 ________
                         AUGUST TERM 2013 
                           No. 13‐1916‐cv 
                                    
                         KRISTAN L. PETERS,  
                              Appellant, 
                                    
                                  v. 
                                    
COMMITTEE ON GRIEVANCES FOR THE UNITED STATES DISTRICT COURT 
             FOR THE SOUTHERN DISTRICT OF NEW YORK, 
                              Appellee. 
                              ________ 
                                    
            Appeal from the United States District Court  
               for the Southern District of New York.  
  M‐2‐238 (CM) ― Colleen McMahon, Judge, for the Committee on 
                             Grievances. 
                              ________ 
                     ARGUED: FEBRUARY 19, 2014   
                        DECIDED: APRIL 4, 2014 
                              ________ 
Before: CABRANES, SACK and WESLEY, Circuit Judges. 
                              ________ 
      Kristan Peters, an attorney admitted to the bars of New York 
and  Connecticut,  appeals  from  the  April  10,  2013  Order  of  the 
Committee on Grievances for the United States District Court for the 
2                                                       No. 13‐1916cv




Southern  District  of  New  York  (the  “Committee”)  suspending  her 
from practicing law in the Southern District of New York for seven 
years, based on a conclusion that she violated various provisions of 
the  New  York  Code  of  Professional  Responsibility  (“Professional 
Code”), 22 NYCRR §§ 1200.1 et seq., while a partner at the law firm 
of  Dorsey  &  Whitney.  Peters  challenges  both  the  finding  that  she 
violated the Professional Code, and the reasonableness of the seven‐
year suspension.   

      Upon  review  of  the  record,  we  find  no  error  in  the 
Committee’s  conclusion  that  Peters  violated  the  Professional  Code. 
We hold further that the Committee acted well within its informed 
discretion in ordering a seven‐year suspension, notwithstanding the 
lack  of  directly  analogous  precedent,  based  on  its  conclusion  that 
Peters’s conduct was sui generis. 

      Accordingly,  we  AFFIRM  the  judgment  of  the  Committee 
suspending  Peters  from  practice  in  the  Southern  District  of  New 
York for a period of seven years.  

                                  ________ 
                      ELKAN  ABRAMOWITZ (Catherine M. Foti, Daniel F. 
                      Wachtell,  on  the  brief),  Morvillo  Abramowitz 
                      Grand  Iason  &  Anello,  P.C.,  New  York,  NY,  for 
                      Appellant Kristan L. Peters, 
                       
                      QIAN A. GAO (David B. Tulchin, Esterina Giuliani, 
                      on the brief), New York, NY, for Appellee Committee 
                      on Grievances.  
                                   ________ 
 
3                                                           No. 13‐1916cv




PER CURIAM: 
        Kristan Peters, an attorney admitted to the bars of New York 
and  Connecticut,  appeals  from  the  April  10,  2013  Order  of  the 
Committee on Grievances for the United States District Court for the 
Southern  District  of  New  York  (the  “Committee”)1  suspending  her 
from  practice  in  the  Southern  District  of  New  York  (“SDNY”)  for 
seven  years,  based  on  a  conclusion  that  she  violated  various 
provisions  of  the  New  York  Code  of  Professional  Responsibility 
(“Professional Code”), 22 NYCRR §§ 1200.1 et seq., while a partner at 
the  law  firm  of  Dorsey  &  Whitney.  Peters  challenges  both  the 
finding  that  she  violated  the  Professional  Code,  and  the 
reasonableness of the seven‐year suspension.   

        This case comes to us on appeal for the second time, after we 
vacated the Committee’s first order suspending Peters for a term of 
seven  years,  and  remanded  with  instructions  to,  inter  alia,  conduct 
an  independent  evidentiary  hearing  on  the  charges.  On  review  of 
the new record, we find no error in the Committee’s conclusion that 
Peters  violated  the  Professional  Code.  We  hold  further  that  the 
Committee  acted  well  within  its  informed  discretion  in  ordering  a 
seven‐year  suspension,  notwithstanding  the  lack  of  directly 



        1 At the time of the April 10, 2013 Order, the Committee members were District 
Judge P. Kevin Castel (Chairman), Chief Judge Loretta A. Preska, District Judges Vincent 
L. Briccetti, Katherine B. Forrest, Paul A. Gardephe, John F. Keenan, Colleen McMahon, 
Louis L. Stanton, Richard J. Sullivan, and Magistrate Judge Frank Maas. Judge McMahon 
served as Chairman Pro Tempore on this matter, and Judge Briccetti took no part in its 
consideration.  
4                                                              No. 13‐1916cv




analogous  precedent,  based  on  its  conclusion  that  Peters’s  conduct 
was sui generis. 

        Accordingly,  we  AFFIRM  the  judgment  of  the  Committee 
suspending  Peters  from  practice  in  the  Southern  District  of  New 
York for a period of seven years.  

                                   BACKGROUND 
     A. Charges Against Peters 
        The  facts  underlying  the  challenged  suspension  have  been 
repeated in several opinions, over hundreds of pages, and need not 
be re‐stated here.2 Briefly, the charges against Peters arose out of her 
conduct  as  a  partner  at  the  law  firm  of  Dorsey  &  Whitney,  in  the 
course  of  litigation  in  SDNY  before  Judge  Harold  Baer,  Jr.  (the 
“Wolters‐Kluwer litigation”).  

        Peters was charged principally with (1) instructing a first‐year 
associate,  Jordan  Brackett,  to  “mark  up”  deposition  transcripts  on 
the theory that the markings would bring the transcripts under the 
protection  of  the  attorney  work‐product  privilege,  thereby 
exempting  them  from  Judge  Baer’s  order  that  all  discovery  be 
returned to the District Court, and attempting to mislead the Court 
as to those events (the “Brackett Allegation,” or “Charge One”); and 
(2) “cop[ying] transcripts and order[ing] additional . . . transcripts in 
intentional disregard of court orders,” and “us[ing] the transcripts in 
a[  ]  [related]  action  in  Massachusetts,”  in  knowing  violation  of  a 

        2  For  detailed  background,  see,  e.g.,  January  23,  2013  Report  and 
Recommendation,  Special  Appendix  (“SPA”)  26‐143;  In  re  Peters,  543  F.  Supp.  2d  326, 
331–34 (S.D.N.Y. 2008) (interim suspension order). 
5                                                               No. 13‐1916cv




confidentiality order (the “Confidentiality Order”) entered by Judge 
Baer  (the  “Confidentiality  Order  Allegation,”  or  “Charge  Three”).3 
See  January  30,  2008  Order  to  Show  Cause,  Special  Appendix 
(“SPA”) 1‐2. 

     B. Procedural History 
        We  outline  the  extensive  procedural  history  of  this  case  only 
insofar as it is relevant to Peters’s claims on appeal.  

        In  2007,  after  conducting  a  sanctions  hearing  regarding 
Peters’s  conduct  during  the  Wolters‐Kluwer  litigation,  Judge  Baer 
imposed  non‐monetary  sanctions  on  Peters  for  violating  the 
Professional  Code,  and  referred  the  case  to  the  Committee  for 
further disciplinary proceedings.  

        In  2009,  the  Committee  issued  a  final  ruling4  that  Peters  had 
violated  at  least  three  disciplinary  rules  in  connection  with  the 
charges (outlined above) against her:  (1) Disciplinary Rule (“DR”) 1‐
102(A)(5),  prohibiting  a  lawyer  from  engaging  in  “conduct  that  is 
prejudicial  to  the  administration  of  justice”;  (2)  DR  1‐102(A)(4), 

         The allegations that formed the basis for the original “Charge Two” against 
        3

Peters were not at issue on remand.   
        4   The  Committee  first  ordered  Peters  to  show  cause  why  she  should  not  be 
disciplined.  On  review  of  Peters’s  submissions  and  the  record  before  Judge  Baer,  the 
Committee concluded that “Judge Baer’s findings are strongly supported by the record,” 
and  suspended  Peters  temporarily  from  practicing  in  SDNY,  but  deferred  final 
adjudication  pending  resolution  of  the  appeal  from  Judge  Baer’s  sanctions  order.  In  re 
Peters,  543  F.  Supp.  2d  326,  329‐35  (S.D.N.Y.  2008).  In  an  April  21,  2009  Order  and 
Opinion, this Court affirmed Judge Baer’s sanctions order against Peters, but vacated the 
sanctions  against  Dorsey  &  Whitney  and  a  junior  partner,  Marc  Reiner.  See  Wolters 
Kluwer Fin. Servs., Inc. v. Scivantage, 564 F.3d 110, 119 (2d Cir. 2009). The Committee then 
proceeded with its final adjudication of the charges against Peters.  
6                                                               No. 13‐1916cv




prohibiting  a  lawyer  from  engaging  in  “conduct  involving 
dishonesty,  fraud,  deceit,  or  misrepresentation”;  and  (3)  DR  7‐
106(A),  prohibiting  a  lawyer  from  “disregard[ing]  or  advis[ing]  [a] 
client  to  disregard  .  .  .  a  ruling  .  .  .  made  in  the  course  of  a 
proceeding.”5  22  N.Y.C.R.R.  §§  1200.33,  1200.37.  As  a  penalty,  the 
Committee  initially  ordered  disbarment,  but,  on  reconsideration, 
imposed a seven‐year suspension.  

         On  appeal  from  the  Committee’s  2009  decision  suspending 
Peters for seven years, we applied a “more exacting [standard] than 
. . .  the  ordinary  abuse‐of‐discretion  standard,”  in  light  of  the  fact 
that  the  Committee  had  based  its  conclusions  on  the  findings  of 
Judge Baer, who had, in the nature of things, acted as “accuser, fact 
finder and sentencing judge all in one.” In re Peters, 642 F.3d 381, 384 
& n.4 (2d Cir. 2011) (internal quotation marks omitted).  

         Applying  that  standard,  we  vacated  the  findings  regarding 
the Brackett Allegation on the basis that Peters was entitled to, and 
had not received, an independent evidentiary hearing. Id. at 390. We 
also  vacated  the  charge  based  on  the  Confidentiality  Order 
Allegation, holding that although Peters violated the Confidentiality 
Order, the Committee had made insufficient findings as to whether 
Peters  had  the  requisite  culpable  state  of  mind.  In  vacating  that 
charge,  we  emphasized  that  the  Committee  was  “free  [on  remand] 
to make a new determination, based on detailed factual findings, of 
         5   Effective  April  1,  2009,  the  New  York  Rules  of  Professional  Conduct  replaced 
the  New  York  Code  of  Professional  Responsibility.  Former  DR  1‐102(A)(5)  is  now  RPC 
8.4(d);  former  DR  1‐102(A)(4)  is  now  RPC  8.4(c);  and  former  DR  7‐106(A)  is  now  RPC 
3.4(c). The rules are substantively unchanged. See SPA 83‐85. 
7                                                                 No. 13‐1916cv




whether Peters acted with a culpable state of mind . . . and, if so, to 
discipline her accordingly.”6 Id. at 397‐98.  

         On remand, Judge Colleen McMahon, acting as Chairman Pro 
Tempore  of  the  Committee,  ultimately  referred  the  matter  to 
Magistrate  Judge  Lisa  M.  Smith,  who  took  submissions  and  heard 
eleven  full  days  of  testimony.7  Judge  Smith  then  issued  a  118‐page 
Report  and  Recommendation  (“R&R”)  concluding  that  Peters’s 
conduct  during  the  Wolters‐Kluwer  litigation  violated  the 
Professional Code, and recommending a five‐year suspension.8  



          We  expressly  did  “not  .  .  .  suggest  that  [either  of]  the  charges  against  Peters 
         6

were improperly brought,” and left open the possibility that the Committee might again 
impose a suspension or disbar Peters as long as it explained the rationale for the sanction 
imposed. Peters, 642 F.3d at 398. 
          During the hearing, the Committee was represented by the same counsel as on 
         7

appeal. Peters had different counsel before the Committee.  
         8   On  this  second  appeal,  Peters  claims  that  the  charges  against  her  were 
inappropriately expanded on remand. See Appellant’s Br. 51. This claim is without merit, 
for substantially the reasons stated in the R&R, see SPA 31 n.4, 137‐38, and the April 10, 
2013 Order, see SPA 152. In short, the charges that formed the basis for the Committee’s 
suspension were within the scope of the original charges against Peters, which were not 
narrowed on remand. See Note 5, ante. Moreover, Peters had ample notice of the charges 
against her, and on which she was sanctioned. Finally, to the extent that the Committee 
viewed  the  evidence  against  Peters  more  harshly  after  the  independent  hearing  before 
Judge Smith, that was a risk Peters assumed in seeking further process, and there is no 
evidence that the Committee’s second decision was a result of vindictiveness. See North 
Carolina  v.  Pearce,  395  U.S.  711,  720,  (1969)  (“[A]  corollary  of  the  power  to  retry  a 
defendant is the power, upon the defendant’s reconviction, to impose whatever sentence 
may  be  legally  authorized,  whether  or  not  it  is  greater  than  the  sentence  imposed  after 
the  first  conviction,”  as  long  as  the  higher  sentence  is  not  a  result  of  “vindictiveness 
against a defendant for having successfully attacked his first conviction . . . .”), overruled 
on other grounds by Alabama v. Smith, 490 U.S. 794 (1989). Notably, the Committee’s final 
decision here did not impose a harsher “sentence” than that imposed originally.  
8                                                             No. 13‐1916cv




        In an April 10, 2013 Order, the Committee adopted the finding 
that  Peters  had  violated  the  Professional  Code,  but  concluded  that 
“this  case  is  sui  generis―and  deserving  of  [a  seven‐year 
suspension].” SPA 155. Peters moved for reconsideration, and relief 
from judgment, both of which the Committee denied.  

        It is against this backdrop that we review Peters’s appeal. 

                                    DISCUSSION 
        On appeal, Peters claims principally that: (1) she was denied a 
full  and  fair  disciplinary  hearing  in  the  proceedings  before  Judge 
Smith and the Committee, resulting in the erroneous conclusion that 
she  violated  the  relevant  disciplinary  rules;  and  (2)  the  Committee 
“abused its discretion” in imposing a seven‐year suspension, which 
was  outside  the  range  of  discipline  imposed  in  comparable  cases, 
and  improperly  considered  aggravating  factors  of  which  Peters 
lacked notice. We address the “liability” claim and the “sentencing” 
claim in turn.  

     A. The Conclusion that Peters Violated the Professional Code 
        In  general,  we  review  “[t]he  decision  whether  to  impose 
disciplinary sanctions on an attorney [under] an abuse‐of‐discretion 
standard.”9 Grievance Comm. for S. Dist. of N.Y. v. Simels, 48 F.3d 640, 

        9  One  exception  to  this  deferential  standard  is  where  a  party  appeals  “the 
Committee’s interpretation of a particular disciplinary rule,” in which case our review is 
“plenary,” or de novo. Simels, 48 F.3d at 645. Another is where we are reviewing a decision 
in which the judge is necessarily the “accuser, fact finder and sentencing judge,” as was 
the case in Peters’s first appeal. Peters, 642 F.3d at 384 & n.4. Neither of these exceptions 
applies here. 
         
9                                                       No. 13‐1916cv




645  (2d  Cir.  1995);  Peters,  642  F.3d  at  384.  A  court  “abuse[s]  its 
discretion”  when  it  “base[s]  its  ruling  on  an  erroneous  view  of  the 
law  or  on  a  clearly  erroneous  assessment  of  the  evidence,  or 
render[s]  a  decision  that  cannot  be  located  within  the  range  of 
permissible  decisions.” Sims  v.  Blot, 534  F.3d  117,  132  (2d  Cir. 
2008) (citations and internal quotation marks omitted).  

       1. The Brackett Allegation (Charge One) 

       The challenges Peters raises with regard to the finding of guilt 
on the Brackett Allegation relate almost exclusively to Judge Smith’s 
credibility  determinations  and  the  assessment  of  conflicting 
evidence.  As  set  forth  above,  Judge  Smith  conducted  an  extensive 
evidentiary hearing, approximately five‐and‐one‐half days of which 
were  devoted  to  Peters’s  testimony.  Judge  Smith  also  considered 
testimony  from  Brackett,  and  numerous  other  lawyers  and  staff 
members from Dorsey & Whitney, in reaching her conclusions.  

       The  Committee  then  reviewed  the  R&R’s  “extensive,  record‐
based findings,” along with Peters’s specific objections. SPA 146‐47. 
During the review process, transcripts of the hearing and the parties’ 
exhibits were also available to the Committee. In adopting the R&R, 
the  Committee  properly  accorded  substantial  deference  to  Judge 
Smith’s credibility determinations, Anderson v. City of Bessemer City, 
470  U.S.  564,  574‐75  (1985),  and  found  them  to  be  “supported  by 
substantial  evidence.”  SPA  148.  The  Committee  also  independently 
concluded  that  Peters  lacked  credibility.  See  SPA  149  (noting  that 
Peters’s “effort to minimize her role in the lawsuit and the unfolding 
10                                                         No. 13‐1916cv




events seriously wounded her credibility in the eyes of Judge Smith 
and of the Committee”).  

       Our  review  of  the  record  reveals  no  error,  much  less  clear 
error, in Judge Smith’s findings, which the Committee adopted after 
its own review of the record. Accordingly, we conclude that Peters’s 
arguments with respect to the Brackett Allegation are without merit. 

       2. The Confidentiality Order Allegation (Charge Three) 

       The  only  open  question  regarding  the  Confidentiality  Order 
Allegation is whether Peters acted with the requisite “culpable state 
of mind,” defined as “venal intent.” Peters, 642 F.3d at 394‐95. That 
portentous  term,  at  least  in  the  context  of  the  Professional  Code, 
merely means “scienter, deceit, intent to mislead, or knowing failure 
to correct misrepresentations.” Matter of Altomerianos, 160 A.D.2d 96, 
101  (1st  Dep’t  1990)  (internal  quotation  marks  omitted);  see  also  id. 
(invoking  term  “venal  intent”  for  the  first  time  and  noting:  “That 
venal  intent  is  a  necessary  element  to  DR  1–102(A)(4)  we  think  is 
compelled  by  the  definition  of  fraud  given  in  the  .  .  .  Code  as  ‘not 
includ[ing]  conduct  .  .  .  which  lacks  an element  of  scienter,  deceit, 
intent to mislead, [etc.] . . . .’”).  

       As evidence of Peters’s culpable state of mind, the Committee 
cited,  among  other  things,  “e‐mails  that  demonstrated  her 
familiarity  with  the  terms  of  the  Confidentiality  Order,”  and 
evidence  that  other  partners  told  Peters  that  the  Confidentiality 
Order  did  not  permit  her  to  use  materials  in  a  related  litigation  in 
11                                                              No. 13‐1916cv




Massachusetts.10  SPA  149.  The  Committee  found  Peters’s 
“deliberate[]  [choice]  to  obtain  additional  copies  of  the  transcripts 
after  being  ordered  to  surrender  them  .  .  .  by  lying  to  the  court 
reporter,” and her “far‐fetched and wholly implausible explanation 
for  her  conduct,”  was  “strong  evidence  of  her  culpable  state  of 
mind.” SPA 151. 

        The  Committee’s  findings  are  sufficient  to  establish  the 
requisite  culpable  intent,  and  nothing  in  our  review  of  the  record 
suggests  that  they  were  clearly  erroneous  or  that  the  Committee 
“abused its discretion” in sustaining Charge Three.  

      B. The Seven‐Year Suspension 

        Our  review  of  the  sanction  imposed  in  a  disciplinary 
proceeding is analogous to our review of a sentence imposed in an 
ordinary  criminal  action.  Where,  as  here,  there  has  been  “a  very 
great  deal  of  process,”  SPA  162,  and  no  procedural  error,  our 
“abuse‐of‐discretion”  review  is  akin  to  a  review  for  “substantive 
unreasonableness.”  United  States  v.  Rigas,  583  F.3d  108,  114,  121‐22 
(2d  Cir.  2009).  As  we  have  explained,  such  review  “provide[s]  a 
backstop  for  those  few  cases  that,  although  procedurally  correct, 
would nonetheless damage the administration of justice because the 
sentence  imposed  was  shockingly  high,”  results  in  “manifest 


        10  In  remanding,  we  noted  that  if  the  Committee  found  Peters  to  be  merely 
negligent  in  disobeying  the  Order,  it  “might  not  warrant  severe,  or  any,  disciplinary 
measures,”  whereas  if  the  Committee  found  that  Peters’s  “failure  to  familiarize  herself 
with the [O]rder was in bad faith,” such a finding might warrant discipline.  Peters, 642 
F.3d at 396. 
12                                                            No. 13‐1916cv




injustice,” or is “otherwise unsupportable as a matter of law.” Id. at 
123.  

         In  determining  the  appropriate  sanction,  Judge  Smith 
considered mitigating and aggravating factors, the prejudice caused 
by  Peters’s  actions,  and  the  relevant  authorities,  as  directed  by  this 
Court.  See  Peters,  642  F.3d  at  398.  Judge  Smith  recognized  Peters’s 
clean  disciplinary  record  and  favorable  character  testimony,  but 
noted  her  apparent,  and  continuing,  lack  of  remorse.  She  also 
considered: (1) Peters’s refusal to acknowledge the wrongful nature 
of  her  conduct;  (2)  the  “pattern  of  providing  testimony  that  placed 
blame  for  any  and  all  wrongdoing  on  all  of  the  other  attorneys,” 
SPA  127;  (3)  “instances  in  which  Peters  was  untruthful”  at  the 
hearing, SPA 132; (4) the fact that Peters came “dangerously close to 
engaging  in  bad  faith  obstruction  of  the  disciplinary  proceeding,” 
SPA  137;  and  (5)  Peters’s  substantial  legal  experience,  SPA  139.11 
Notwithstanding the “seriousness of [the] misconduct,” Judge Smith 
recommended a five‐year suspension due to her inability to find an 
analogous case resulting in a longer suspension. SPA 141.  

         The  Committee  took  Judge  Smith’s  recommendation  “quite 
seriously,”  SPA  154,  but  concluded  that  a  seven‐year  suspension 
was  warranted  under  the  circumstances.  SPA  155.  The  Committee 
found  Peters’s  “most  serious  failing”—which  it  deemed 
“particularly  heinous”—to  be  her  “corruption  of  a  young  and 

           Peters’s argument that she lacked notice of the aggravating factors that Judge 
         11

Smith would consider is without merit. As the Committee noted, Judge Smith made clear 
that  she  would  consider  the  factors  set  forth  in  the  ABA  Center  for  Professional 
Responsibility Standards, and did just that. See SPA 158. 
13                                                        No. 13‐1916cv




inexperienced  lawyer,  over  whom  she  had  power  and  authority.” 
SPA  154.  Additional  aggravating  factors  noted  by  the  Committee 
were Peters’s attempts to “salvage her reputation at the expense of . . 
.  Mr.  Brackett”;  her  “habit  of  twisting  the  truth”;  her  “flagrant 
mischaracterization  of  the  record”;  and  the  fact  that,  in  the 
Committee’s  view,  Peters  had  “yet  to  accept  any  responsibility  for 
. . . serious professional wrongdoing.” SPA 154‐55. Accordingly, the 
Committee concluded that the case was sui generis and deserving of 
a longer punishment.  

       Our  direction  that  the  Committee  should  consider  relevant 
precedent  was  intended  to  inform,  not  confine,  the  Committee’s 
exercise of its discretion in determining the appropriate sanction for 
a violation of the Professional Code. Every such violation is, in some 
sense,  sui  generis;  that  is,  it  requires  a  fact‐particular  inquiry  and  is 
not  amenable  to  a  rigid  calculus  based  on  other  cases.  It  is  for  that 
reason  that  we  have  a  Committee  on  Grievances  that  may  draw 
upon  the cumulative  authority  of a  panel  of  experienced  judges.  In 
view of the Committee’s conclusions regarding the nature of Peters’s 
conduct,  we  cannot  say  that  its  imposition  of  a  seven‐year 
suspension  was  “substantively  unreasonable,”  shocking  to  the 
judicial conscience, or otherwise unsupportable. 

        

        

        

        
14                                                         No. 13‐1916cv




                                 CONCLUSION 
       To summarize: 

       (1)          The  Committee  did  not  make  clearly  erroneous 
                    factual  findings  regarding  the  Brackett  Allegation 
                    (Charge  One),  and  properly  sustained  that  charge 
                    against Peters. 

       (2)          The Committee made sufficient findings to support 
                    the conclusion that Peters acted with “venal intent,” 
                    as that term is understood in the law of professional 
                    responsibility,  in  disobeying  the  Confidentiality 
                    Order  (Charge  Three),  and  properly  sustained  that 
                    charge against Peters. 

       (3)          Upon  consideration  of  aggravating  and  mitigating 
                    factors  and  relevant  precedent,  the  Committee 
                    reasonably  exercised  its  informed  discretion  by 
                    imposing a seven‐year suspension, notwithstanding 
                    the absence of directly analogous case law imposing 
                    a comparable sanction. 

       For the reasons set forth above, we AFFIRM the judgment of 
the  Committee  suspending  Peters  from  practice  in  the  Southern 
District of New York for a period of seven years.12  




         The seven‐year suspension dates from April 10, 2008, the date on which Peters 
       12

was suspended pendente lite.